By the Court :—
In this case we think the motion made by the appellees, to strike out the judgment, entered upon the inquisition of the jury, ought to have prevailed. There is no authority conferred upon the Court to enter such judgment by the Acts of Assembly or Ordinances under which the proceedings were had; and the same being a special proceeding under the statutes, are governed entirely by the statutory provisions, which do not contemplate the entering of any judgment by the Court; but provide that the verdict of the jury shall he conclusive, and that the same with the other proceedings shall he certified to the City Register. The judgment having been entered inadvertently by the clerk, without authority, ought to have been stricken out. In the case of The State vs. Graves, 19 Md., 351, where the proceedings were of the same kind, a judgment had been entered; hut no notice was taken of that entry, either by the Court or counsel; nor was any question made or *246discussed with regard to it. That case cannot, therefore, be considered as any authority for the practice of entering a judgment in such cases. No appeal, however, having been taken from the order of the Court below in this respect, the order stands unreversed.
(Decided 24th June, 1875.)
Upon the main question presented by the appeal, which arises upon the order overruling the application for a man-: damns, we concur in the views expressed by the Judge of the City Court, and for the reasons stated in his opinion sent up with the record, the order will be affirmed.

Order affirmed.